EXHIBIT 10.2

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (the “Agreement”) is entered into as of October 26, 2012
(the “Effective Date”), by and among Nutra Origin Inc., a Florida corporation
and wholly owned subsidiary of Divine Skin, Inc. (“Buyer”) and LBK GROUP, INC.,
a Delaware corporation doing business as “Nutra Origin” (“Seller”).  This
Agreement is made under the following circumstances:

A.

Seller is in the business of designing, developing, marketing and selling
nutraceutical supplements, including but not limited to the products listed on
Schedule 1.1 attached to this Agreement.

B.

Buyer desires to purchase certain of the inventory and other assets listed on
Schedule 1.1 subject to the terms and conditions set forth in this Agreement,
and Seller desires to sell the assets to Buyer.

C.

The parties desire that this transaction be consummated on the terms and subject
to the conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this agreement, the parties agree
as follows:

ARTICLE 1
PURCHASE AND SALE OF ASSETS; ASSUMED OBLIGATIONS

1.1

Agreement of Purchase and Sale.  Subject to and upon the terms and conditions
set forth in this Agreement, at the Closing (as defined below), Seller shall
sell, assign, convey, transfer and deliver to Buyer, and Buyer shall purchase
and acquire, free and clear of any and all liens, claims, encumbrances or
interests, all right, title and interest in and to the assets and rights,
tangible and intangible (including goodwill) and whether accrued or contingent,
described in Schedule 1.1 attached to this Agreement (the “Acquired Assets”).

1.2

Allocation of Purchase Price. For federal and state tax purposes, the purchase
price of the Acquired Assets shall be allocated in a manner agreed upon in
writing by Buyer and Seller.  Buyer and Seller shall report the transaction
contemplated by this Agreement for state and federal tax purposes in accordance
with this allocation.

ARTICLE 2
PURCHASE PRICE

In exchange for the Acquired Assets purchased and sold under this Agreement and
the consideration given for the covenants and agreements of the Seller, the
Buyer shall pay to Seller $50,000 payable at Closing in shares of restricted
common stock of the Buyer, such shares subject to a one-year restriction on
transfer, in addition to restrictions imposed by state and federal securities
laws (the “Purchase Price”). The price per share shall be determined by the





--------------------------------------------------------------------------------

closing price of the Buyer’s common stock as reported on OTC Markets on the date
immediately preceding the Effective Date.

ARTICLE 3
CLOSING

The closing of this Agreement (the “Closing”) shall take place on the effective
date of that certain License Agreement between Buyer and Seller.

ARTICLE 4
CONDITIONS PRECEDENT TO CLOSING

4.1

Buyer’s Conditions.  The obligations of Buyer under this Agreement are subject
to satisfaction (or waiver by Buyer in writing) of the following conditions
precedent on or prior to the Closing.

4.1.1

Seller shall have delivered to Buyer an executed Bill of Sale for the Acquired
Assets in the form of Exhibit A attached to this Agreement and all other
documents required to be delivered to Buyer under the provisions of this
Agreement.

4.1.2

Seller shall have delivered to Buyer such additional instruments of conveyance,
assignment and transfer, in form and substance acceptable to Buyer’s counsel, as
may be necessary to vest in Buyer good and marketable title to the Acquired
Assets, free and clear of any and all liens, claims, encumbrances or interests.

4.1.3

All of the representations and warranties of Selling Parties contained in this
Agreement or in any written statement, certificate, schedule or other document
delivered pursuant to this Agreement or in connection with the transactions
contemplated hereby shall be true and correct in all material respects on and as
of the Closing.

4.1.4

Seller shall have delivered to Buyer certified resolutions of its Board of
Directors authorizing and approving this Agreement, the documents and
instruments related hereto and the transactions contemplated hereby and thereby.

4.2

Seller’s Conditions. The obligations of Seller under this Agreement are subject
to satisfaction (or waiver by Seller in writing) of the following conditions
precedent on or before the Effective Date:

4.2.1

Buyer shall have delivered the consideration as specified in Section 2 above at
the Closing and other consideration specified in the Licensing Agreement between
Buyer and Seller.

4.2.2

Buyer shall have delivered to Seller certified resolutions of its Board of
Directors authorizing and approving this Agreement, the documents and
instruments related to it, and the transactions contemplated in this Agreement.

4.2.3

All of the representations and warranties of Buyer contained in this Agreement
or in any written statement, certificate, schedule or other document delivered
pursuant to this





2




--------------------------------------------------------------------------------

Agreement or in connection with the transactions contemplated hereby shall be
true and correct in all material respects on and as of the Closing.

ARTICLE 5

ARTICLE 6 REPRESENTATIONS, WARRANTIES AND COVENANTS

6.1

Representations, Warranties, and Covenants of Seller. Seller represents,
warrants, and covenants to Buyer on the Closing Date as follows:

6.1.1

Seller (i) is a corporation duly organized, validly existing and in good
standing under the laws of Delaware; and (ii) has all requisite corporate power
to execute, deliver and perform its obligations under this Agreement.

6.1.2

Seller is the record and beneficial owner of, and has good and marketable title
to, the Acquired Assets and Seller has the full and unrestricted right to
convey, transfer and assign such title to Buyer, free and clear of any and all
mortgages, claims, conditional sales agreements, pledges, liens, encumbrances,
security interests, charges and equities of any nature whatsoever. The Acquired
Assets that are tangible personal property are in good condition and repair, but
are provided “As Is,” without a warranty of fitness for a particular purpose,
merchantability or any other express or implied warranties.  

6.1.3

This Agreement and the documents related hereto, and the consummation of the
transactions contemplated herein and therein, have been duly authorized and
approved on behalf of Seller by its Board of Directors, and this Agreement and
the documents related hereto constitute the legal, valid and binding obligations
of Seller, enforceable against Seller in accordance with their terms.  Seller
has taken all action required of it by law, its Articles of Incorporation and
its bylaws, to authorize the execution, delivery and performance of this
Agreement and the completion of its terms.

6.1.4

Neither the execution of this Agreement (and the documents related hereto) nor
the performance of its (and their) terms by Seller or parties under its control
 violates or will violate any judgment, writ, injunction, decree or order of any
court or other governmental authority relating to Seller, the Acquired Assets or
be in conflict with, result in or constitute a breach or default (or an
occurrence which, by the lapse of time and/or giving of notice, would constitute
a breach or default) on the part of Seller under any agreement relating to part
or all of the Acquired Assets, or result in any lien, encumbrance or other
claims to the Acquired Assets.

6.1.5

Seller is not the subject of any judgment, order, writ, injunction or decree of
any court or administrative authority, and there is no existing, pending or
threatened claim, litigation, judgment, law, ordinance, regulation, proceeding
or governmental investigation against any Selling Party which might reasonably
be expected to have an effect upon the Acquired Assets, nor does any Seller
know, or have reason to know, of any basis for any such litigation, proceeding
or governmental investigation.

6.1.6

Except for the materials and documents provided by Seller as part of due
diligence (if any) and the materials and documents available from public
sources, Seller has not received or sent any communications from or to any
governmental agency or regulatory body with respect to the Acquired Assets.





3




--------------------------------------------------------------------------------



6.1.7

All items of inventory included in the Acquired Assets are provided “As Is,”
without any express or implied warranties, unless expressly stated otherwise in
this Agreement or the License Agreement between parties.

6.1.8

There has not been filed by or against Seller a petition in bankruptcy or a
petition or answer seeking assignment for the benefit of creditors, the
appointment of a receiver, trustee or liquidator, with respect to any of them,
or any portion of their property, or reorganization, arrangement, liquidation or
dissolution or similar relief under the Federal Bankruptcy Code or any similar
state law.

6.1.9

No tax lien, levy or similar encumbrance has been filed or threatened by any
taxing or governmental authority against Seller or the Acquired Assets.

6.1.10

Seller is not now insolvent and will not be rendered insolvent by the
transactions contemplated by this Agreement.  As used in this paragraph,
“insolvent” means that the sum of the debts and other probable liabilities of
Seller exceeds the present fair saleable value of Seller’s assets.  Immediately
after the Closing, (a) Seller will be able to pay its debts, obligations and
liabilities as they become due in the usual course of its business; (b) Seller
will not have unreasonably small capital with which to conduct its business; and
(c) Seller will have assets (calculated at fair market value) that exceed its
debts, obligations and liabilities.

6.1.11

Seller has not received any negative reports or test results with respect to the
safety or efficacy of the Acquired Assets. Any such report in Seller possession
(if any) had been provided to Buyer as part of due diligence prior to Closing.

6.1.12

None of the representations or warranties made by Seller under this Agreement,
nor the contents of any record, document or certificate to be delivered by
Seller under this Agreement, contains or will contain any inaccuracy or untrue
statement of a material fact or omits or will omit a material fact.

6.1.13

All representations, warranties and covenants of Seller contained in this
Agreement are material and may constitute full or partial inducements to Buyer
to enter into this Agreement.  

6.2

Representations, Warranties and Covenants of Buyer. Buyer represents, warrants
and covenants to Seller as follows:

6.2.1

Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of Florida and has all requisite corporate power and authority to
carry on its business as presently conducted and as proposed to be conducted and
has the authority to enter into and perform its obligations under this
Agreement.  

6.2.2

This Agreement and the documents related to this Agreement, and the consummation
of the transactions contemplated by this Agreement, have been duly authorized
and approved on behalf of Buyer by its board of directors, and this Agreement
and the documents related hereto constitute the legal, valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their terms;
Buyer has taken all action required of it by law, its





4




--------------------------------------------------------------------------------

Articles of Incorporation or its bylaws, to authorize the execution, delivery
and performance of this Agreement and the completion of its terms.

6.2.3

All representations, warranties and covenants of Buyer contained in this
Agreement are material and may constitute full or partial inducements to Seller
to enter into this Agreement.  




ARTICLE 7
MISCELLANEOUS

7.1

Expenses. The parties agree to pay their own expenses (including attorneys’
fees) related to this Agreement and the Closing.

7.2

Brokerage Fees. The parties represent and warrant, one to the other, that there
are no broker’s, finder’s or similar fees or commissions payable in connection
with the transactions contemplated and described in this Agreement.

7.3

Other Documents. Each party shall from time to time at the request of another
party hereto, and without further consideration, execute and deliver to such
other party such further instruments of assignment, transfer, conveyance and
confirmation, and take such other action as such party may reasonably request,
to effectuate the purposes of this Agreement, and Seller shall cooperate with
Buyer in obtaining releases and other instruments relating to the termination of
any and all liens against the Acquired Assets.

7.4

Further Assurances.  The parties shall, from time to time, execute and deliver
such instruments or documents or take such other actions as shall be reasonably
necessary to confirm and assure the rights and obligations provided for in this
Agreement.

7.5

No Waiver. Failure to insist upon strict compliance with any of the terms and
conditions of this Agreement shall not be deemed a waiver of such terms and
conditions, nor shall any waiver or relinquishment of any right or power at any
other time or times, absent written notice to such effect delivered by the
appropriate party to the other party.

7.6

Survival of Representations, Warranties, Covenants and Agreements.  All
representations, warranties, covenants and agreements made by any party in this
Agreement will survive the Closing and continue in full force and effect until
six (6) months after the Closing.

7.7

Severability. If any provision of this Agreement, or the application thereof to
any Person or circumstance, shall, for any reason and to any extent, be invalid
or unenforceable but the extent of the invalidity or unenforceability does not
destroy the basis of the bargain between the parties as contained herein, the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected thereby but rather shall be
enforced to the greatest extent permitted by law.

7.8

Default; Remedies. Both parties acknowledge and agree that a breach of any of
the terms, covenants or other obligations under this Agreement by the performing
party may result in irreparable harm to the receiving (non-performing) party.
Therefore, the failure on the part of





5




--------------------------------------------------------------------------------

performing party to perform all of the terms, covenants and obligations
established by this Agreement to be performed by them shall give rise to a right
to receiving party to obtain enforcement of this Agreement in a court of equity
by a decree of specific performance. This remedy, however, shall be cumulative
and in addition to any other remedy Buyer may have.  

7.9

Notices. All notices, requests, demands and other communications hereunder shall
be deemed to have been duly given if in writing and sent by certified or
registered mail, postage pre-paid, to the appropriate address indicated below or
such other address as may be given in a notice sent to all parties hereto:

If to Seller, to:

LBK Group, Inc.

1983 Marcus Avenue, Suite 206
Lake Success, NY 11042

Attn: Igor Lerner

If to Buyer, to:

Nutra Origin Inc.

1680 Meridian Avenue, Suite 301
Miami Beach, FL 33139

Attn:  Daniel Khesin, CEO

7.10

Applicable Law and Venue. This Agreement shall be construed according to the
laws of the State of New York, excluding its conflict of law provisions.  The
parties agree that any action brought by either party against the other party in
connection with any rights or obligations arising out of this Agreement shall be
instituted exclusively in a federal or state court of competent jurisdiction
with venue only in the State of New York, New York County.

7.11

Entire Agreement. This Agreement (together with all exhibits and all documents
referred to herein) contains the entire understanding between the parties and
supersedes any prior understandings or agreements between them affecting the
subject matter of this Agreement. No changes, alterations, amendments,
modifications, additions or qualifications to the terms of this Agreement shall
be made or be binding unless made in writing and signed by each of the parties.

7.12

Binding Effect. This Agreement shall be binding upon, and inure to the benefit
of, the parties, their heirs, legal representatives, successors and assigns.

7.13

No Construction Against Preparer. This Agreement shall not be construed more
strictly against one party than another merely by virtue of the fact that it may
have been prepared by counsel for one of the parties, it being recognized that,
because of the arm’s-length negotiations, all parties have contributed
substantially and materially to the preparation of this Agreement. Each party
has had access to legal counsel of its choosing, or has elected to proceed
without counsel due to such party’s experience and sophistication in matters of
this nature.

7.14

Counterparts.  This Agreement may be executed in one or more counterparts and
via facsimile, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

[Remainder of Page Intentionally Left Blank]





6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement as of the
Effective Date.




 

BUYER:

 

NUTRA ORIGIN, INC.

a Florida corporation

 

By:  /s/DANIEL KHESIN

 

Daniel Khesin, CEO

 

 

 

SELLER:

 

LBK GROUP, INC.

a Delaware corporation

 

By:  /S/IGOR LERNER

 

Name: Igor Lerner

Its: President





7




--------------------------------------------------------------------------------

Exhibits:




Exhibit A

--

Form of Bill of Sale

 

 

 

 

 

 

Schedules:




Schedule 1.1

--

Acquired Assets





8




--------------------------------------------------------------------------------

EXHIBIT A

Form of Bill of Sale

This Bill of Sale (“Bill of Sale”) is made as of October 26, 2012 by LBK GROUP,
INC., a Delaware corporation (“Seller”) in connection with the sale of certain
assets to NUTRA ORIGINS, INC., a Florida corporation (“Buyer”).

WHEREAS, Buyer and Seller, have entered into that certain Purchase Agreement of
even date herewith (the “Purchase Agreement”), pursuant to which Seller has
agreed to sell the Acquired Assets to Buyer.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Seller, Seller sells, transfers, assigns,
and delivers to Buyer all of Seller’s right, title, and interest in and to all
of the assets that are tangible personal property, which are described on
Exhibit 1 hereto (the “Acquired Assets”).

All of the Acquired Assets shall be transferred by Seller to Buyer free and
clear of any and all liens, pledges, security interests, claims, mortgages,
and/or encumbrances of every kind and nature.  Notwithstanding anything to the
contrary herein, if the interest of Seller in any of the Acquired Assets shall
in fact be other than an interest as an owner, then Seller shall be deemed to
have transferred to Buyer all of Seller’s right, title and interest in and to
such Acquired Assets; provided, however, that Seller shall not be thereby
released from any liability it may otherwise have to Buyer for breach of any
representation or warranty with respect to ownership of the Acquired Assets as
set forth in the Purchase Agreement as of the date of Closing.

Seller covenants that it will, at any time and from time to time, upon written
request therefore, execute and deliver to Buyer or its successors, nominees or
assigns, any new or confirmatory instruments which may be reasonably necessary
or desirable in order to protect or to fully assign and transfer and vest in
Buyer or its successor, nominee or assign, its right, title, and interest in and
to the Acquired Assets transferred by this Bill of Sale.

Capitalized terms used but not defined herein shall have the meanings for such
terms that are set forth in the Purchase Agreement.  This Bill of Sale shall be
binding upon, and inure to the benefit of, the successors and permitted assigns
of Buyer and Seller.  This Bill of Sale will be governed by and construed under
the laws of New York, without regard to conflicts-of-laws principles that would
require the application of any other law.

The terms of the Purchase Agreement, including but not limited to Seller’s
representations, warranties, covenants, agreements, and indemnities relating to
the Acquired Assets, are incorporated herein by this reference. The
representations, warranties, covenants, agreements, and indemnities contained in
the Purchase Agreement shall not be superseded hereby, but shall remain in full
force and effect to the full extent provided therein. This instrument is made
and delivered subject to the Purchase Agreement, and, in the event of any
conflict or inconsistency between the terms of the Purchase Agreement and the
terms hereof, the terms of the Purchase Agreement shall govern.














--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Bill of Sale is executed by Seller as of October 26,
2012.

 

SELLER:

 

LBK GROUP, INC.

a Delaware corporation

 

 

 

By:  /s/IGOR LERNER

 

Name: Igor Lerner

 

Its: President

















--------------------------------------------------------------------------------

SCHEDULE 1.1

EXHIBIT 1 TO BILL OF SALE












